
	
		I
		112th CONGRESS
		1st Session
		H. R. 1790
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit assistance to Pakistan.
	
	
		1.Short titleThis Act may be cited as the
			 Defund United States Assistance to
			 Pakistan Act of 2011.
		2.FindingsCongress finds the following:
			(1)On May 2, 2011,
			 Osama Bin Laden, leader of al-Qaeda and master-mind of the 9/11 attacks that
			 killed thousands of Americans, was killed by United States forces in
			 Pakistan.
			(2)Osama Bin Laden
			 was hidden in the Pakistani city of Abbottabad within a mile of Pakistan’s
			 major military academy, in a conspicuous and well fortified compound that
			 dwarfed those around it.
			(3)Chairman of the
			 Joint Chiefs of Staff, Admiral Mike Mullen, was quoted in Dawn, the major
			 English-language newspaper in Pakistan, regarding United States-Pakistani
			 relations saying: It’s fairly well known that the ISI (Inter-Services
			 Intelligence) has a longstanding relationship with the Haqqani network …
			 Haqqani is supporting, funding, and training fighters that are killing
			 Americans and killing coalition partners … So that’s at the core—it’s not the
			 only thing—but that’s at the core that I think is the most difficult part of
			 the relationship..
			(4)It was reported in
			 The New York Times on April 28, 2011, that former Director of National
			 Intelligence, Dennis C. Blair, said regarding United States-Pakistani
			 relations: There has to be a major restructuring. The ISI jams the CIA
			 all it wants and pays no penalties..
			(5)It was reported in
			 The Wall Street Journal on April 27, 2011, that on April 16, 2011, the Prime
			 Minister of Pakistan, Yousaf Raza Gilani, traveled to Kabul, Afghanistan, and
			 told Afghan President Hamid Karzai to strategically move Afghanistan away from
			 the United States and its imperial designs and to ally with
			 Pakistan’s all-weather friend, the communist People’s Republic
			 of China.
			(6)It was reported in
			 The Wall Street Journal on April 27, 2011, Pakistani officials are encouraging
			 President Karzai not to be cooperative with the United States in reaching a
			 mutually beneficial long-term bilateral agreement.
			(7)Such actions by
			 the Government of Pakistan undermine the United States while the latter is
			 conducting long-term strategic partnership talks with the Government of
			 Afghanistan.
			(8)Pakistan has
			 received over $18,000,000,000 in assistance over the past decade from the
			 United States and is due to receive additional assistance from the United
			 States.
			(9)Pakistan has long harbored extremist groups
			 operating in its territory that plan and conduct terrorist attacks in India and
			 elsewhere, including the Islamic militant group Lashkar-e-Taiba, which was
			 responsible for the attacks on Mumbai, India, on November 26, 2008, in which
			 the final death toll from the attack exceeded 170 victims, with hundreds more
			 injured.
			(10)Pakistan has a history beginning in the
			 1980s of receiving assistance from China to build its nuclear weapons program
			 and under the aegis of A.Q. Khan established and operated an illicit
			 international nuclear proliferation network which sold nuclear technologies and
			 designs to North Korea, Iran, and Libya, among other counties, which greatly
			 advanced their programs to acquire nuclear weapons and gravely threatened
			 international security.
			(11)While the United
			 States has twice cut off economic and military aid to Pakistan as a result of
			 its nuclear weapons program, in 1985 with the Pressler Amendment and in 1998
			 after Pakistan conducted nuclear test, each time the alleged need for Pakistani
			 help in Afghanistan has been used as part of the argument to lift the
			 sanctions, which allowed Pakistan to continue its dangerous nuclear
			 proliferation.
			(12)Pakistan through
			 its ISI and military has shown itself to act against the interests of the
			 United States by supporting terrorists who kill Americans and in other ways not
			 befitting a recipient of United States aid.
			3.Prohibition on
			 assistance to PakistanAssistance may not be provided to Pakistan
			 under any provision of law.
		4.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 amounts allocated for assistance to Pakistan that are unobligated or unexpended
			 on or after such date.
		
